Citation Nr: 1125485	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to January 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for hearing loss on a de novo basis.  Jurisdiction over the claims file is currently held by the RO in Columbia, South Carolina. 

The claim on appeal was characterized by the RO as entitlement to service connection for hearing loss.  However, the Veteran's claim was previously denied by the RO in a June 2003 rating decision.  When a claim has been finally adjudicated at the RO level and not appealed, the Board has a jurisdictional responsibility to consider whether it was proper for a application to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim of entitlement to service connection for hearing loss before reaching the merits of the claim.


FINDINGS OF FACT

1.  The claim for service connection for hearing loss was initially denied in a June 2003 unappealed rating decision.  

2.  The evidence received since the June 2003 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen service connection for  bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for hearing loss was initially denied in an unappealed June 2003 rating decision.  The RO found that the evidence of record did not establish the presence of a hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385.  The Veteran did not appeal the June 2003 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the June 2003 denial of the claim includes a May 2008 VA audiological examination report.  The Veteran complained of hearing loss and provided a history of acoustic trauma during service due to work on the flightline.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
10
20
LEFT
10
15
20
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The VA examiner concluded that the Veteran had clinically normal hearing.  The May 2008 VA examination report is new, as it was not of record in June 2003, but it does not raise a reasonable possibility of substantiating the claim as it does not establish the presence of a hearing loss disability for VA purposes and in fact, weighs against the claim for service connection.  

Also associated with the claims file since the June 2003 denial of the claim are records of VA treatment at multiple VA Medical Centers (VAMCs) including Portland, Columbia, and Birmingham.  The Veteran complained of loss of hearing on several occasions while undergoing treatment at these facilities, and was diagnosed with stable hearing loss in November 2005 and bilateral impaired hearing in July 2006.  However, the diagnoses of hearing loss were not rendered in conjunction with an audiological examination and were not based on the results of an audiogram.  Therefore, they do not establish a diagnosis of hearing loss in accordance with 38 C.F.R. § 3.385.  As discussed above, the May 2008 VA examination indicated normal hearing in both ears and was conducted after the findings of hearing loss made by the Veteran's VA physicians.  Thus, the findings of impaired hearing in November 2005 and July 2006 do not raise a reasonable possibility of substantiating the claim and cannot serve as the basis for reopening of the Veteran's claim for service connection for hearing loss.  

The Board has considered the Veteran's statements that he incurred a hearing loss disability due to active duty service.  Such statements are presumed credible for the purposes of determining whether they are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  Unfortunately, they are redundant of the Veteran's contentions at the time of the June 2003 denial of the claim and are not new and material.  

As new and material evidence has not been submitted, reopening of the claim for entitlement to service connection for bilateral hearing loss is not warranted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the claim for service connection was furnished to the Veteran in an August 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the September 2007 statement of the case (SOC).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In applications to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The August 2005 VCAA letter included notice of the criteria necessary for reopening a previously denied claim.  In addition, the Veteran was informed of the reason for the prior denial of service connection for hearing loss in the RO's June 2003 rating decision.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's application to reopen.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, specifically notice of the Dingess elements, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the October 2010 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including available service treatment records, records of VA treatment, and private medical records.  Although the Veteran reported undergoing treatment at the Chicago VAMC beginning in 1990, a February 2010 response from the Chicago VAMC indicated that they had no record of the Veteran ever receiving treatment at their facility.  

Additionally, the Board notes that the Veteran's claims file has been rebuilt.  Service treatment records dating from the Veteran's period of active duty from March 1975 to January 1990 are not associated with the claims file, and the record contains a September 2010 memorandum from the RO describing the steps taken in an attempt to obtain the Veteran's complete service records.  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran was notified by letter in November 2009 and by telephone in September 2010 that his service records were unavailable, and he was asked to submit any service records in his possession.  The Veteran responded that he had no service records, and the Board therefore finds that the Veteran's active duty service records are not available for procurement.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board notes that the issue in this case is whether the Veteran has a current hearing loss disability, and service treatment records could not be used to establish this missing element of the claim.  McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").

The Veteran was also provided a VA audiological examination in May 2008 in response to his claim to reopen service connection for bilateral hearing loss.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

New and material evidence not having been received, reopening of the claim for entitlement to service connection for bilateral hearing loss is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


